internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-127042-00 date date legend distributing controlled significant shareholder business v business w x y state z dear this letter responds to your representative’s date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was received on date the material information submitted for consideration is summarized below distributing is a state z corporation engaged in business v distributing has two classes of stock outstanding class a voting_stock and class b non-voting stock controlled is a state z corporation engaged in business w controlled is wholly-owned by distributing and is the sole subsidiary of the consolidated_group of which distributing is the common parent as such both corporations are on a calendar taxable_year the principal purpose of the proposed transaction is to accomplish the separation of the two businesses in a way which results in the ownership of controlled by the shareholder who is involved in the business of controlled while the remaining shareholders and management of distributing continue in the ownership and management of the separate business of distributing significant shareholder who owns x of distributing’s class b stock which equals y of the total common_stock both classes considered is involved in the management of controlled through her husband significant shareholder’s husband has been employed as the general manager of controlled for many years effectively functioning as its ceo and coo neither significant shareholder nor her husband are otherwise involved in the business of distributing the other shareholders of distributing are interested in the business of distributing and have no further interest in continuing the business of controlled the ownership and management of distributing have concluded that the complete separation of the two businesses would benefit the business of distributing by allowing the complete dedication of all its management financial and other resources to the business of distributing without the distraction of the business of controlled the following transaction is proposed for the reasons set forth above controlled with make a distribution of cash to distributing in the amount of dollar_figure this distribution is necessary to reduce the value of controlled’s stock to the value of significant shareholder’s distributing stock distributing will distribute to significant shareholder of controlled the distribution significant shareholder will surrender all of her class b distributing stock financial information has been received which indicates that distributing and controlled each have gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in connection with the proposed transaction the following additional representations are made a the fair_market_value of the controlled stock and other consideration to be received by significant shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in exchange b no part of the consideration to be distributed by distributing will be received by significant shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees f the distribution is being carried out for the purposes set forth above the distribution is motivated in whole or substantial part by one or more of these corporate business purposes g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled h there is no plan or intention by distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business j controlled is neither assuming liabilities nor receiving assets subject_to liabilities k distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transactions regulations further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution m the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 based solely on the information submitted and the representations set forth above we rule as follows distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to significant shareholder as described above sec_355 significant shareholder will recognize no gain_or_loss and no amount will be included in the income of upon receipt of the controlled stock in the distribution as described above sec_355 the basis of the controlled stock in the hands of significant shareholder immediately after the distribution will equal the basis of her distributing stock surrendered in exchange therefore sec_358 significant shareholder’s holding_period in the controlled stock received in the distribution will include the holding_period of the distributing stock held by her provided that such stock is held as a capital_asset on the day of the distribution sec_1223 as provided in sec_312 a proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 the distribution of cash from controlled to distributing prior to the transaction in order to make the value of controlled correspond to the value of the distributing stock surrendered will not prevent the proposed transaction from coming within the provisions of sec_355 see revrul_56_655 cb no opinion is expressed regarding the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
